In an action by an infant plaintiff to recover damages for personal injuries sustained by her when she tripped and fell on a tree stump on defendant’s property, and by her father to recover damages for loss of her services and medical expenses, the defendant appeals from a judgment of the Supreme Court, Queens County, entered December 17, 1959, in favor of plaintiffs after a jury trial, upon a verdict of $100,000 for the infant and $2,000 for the father. Judgment, insofar as it is in favor of the plaintiff father, affirmed, without costs. Judgment, insofar as it is in favor of the infant plaintiff Barbara Ann Sessa, reversed on the facts, and as to said plaintiff the action is severed and a new trial granted, with costs to defendant to abide the event, unless, within 20 days after the entry of the order hereon, the infant plaintiff shall stipulate to reduce the verdict in her favor from $100,000 to $60,000, in which event the judgment as so reduced, is affirmed, without costs. In our opinion, the verdict in favor of the infant plaintiff was excessive. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.